&
2
I-
I
b
 G-C.MANW
 mf.uuvo~-                                             J2       (Jo
                                                 jl’        9

                                          &\,\


        ~n5Pable W. P. rtutledgs
        OountF Judge
        Irlon County
        llertron
               , Texas
        Dear sir:




                                                            ndlaated upon a
        letter fmw  y5u t                                   Ppard, Captroller
        of Publio Aooount
        the followlag per
                                                            ular res*ioa




                                    on is ertreaely ra6ue iaer-




                  *A legal,opinion given UIIby Ha&ol, Hardemn
             k Wilson, Atfarneye of San Awelo, ?&la& is in-
             closed for pour inspection, states that8in their
             opinion that time vvarxnntsmet  be lomed against
             the general fun& of the oounty, in the HIS voted,
             a5d ii their oontentlo5 1s eorreet, it ie golag
HonorableW. p. Rutledge, page %


     to place tNe county in a tight 8pot. a8 ex-
     penditurelrlong &me ear marked from auob
     fund, neosasery to the operation of the oounty
     adminlatration,fer exoeede receipts therain.
          c. . .”

          It is dif!Toult to aaoertnin tbc eraot question
eubmittodbut we conolude that,the yrinmry questionis the
manner In whlob the purobaee of fire ZIghtIng equipmentcan
be flnanoed.

          You advlso by eupplementalletter or April %, lece,
that the election vataheld on the Elat day of Pobruarp, 104%,
pursuant tc Rouse Bill Ko. %b%, supra, and that said election
aarrieb but that the CommIssioned Court is still unoe,rtain
a~.% the propar procedureor method of financing mob pur-
oha6eo.
           hrtfcle E38la-1 Vernon's Annotated Civil Btatutea,
provider that the Ccumia&ero'     Court mhall have authority
to furnIab fire proteotlonto the oltleena of the oountl re-
8lding outside the oitp liniit~0r any olty, town or rillage.
It providea that the Comissloner8b Court &all have eutborItg
to enter into oontraotsrlth the cltiea, tome end vlllaager
Sor the use of the alty equi ent upon nuoh aontraot baslr a8
the respectivegoverning bodr em mSfht agree upon or *to pur-
ohare fire truaks and other rtn f ghtfng equlpraent  by rirrt
advertising and receiving. bide thereon a6 provided by law*.
It is further prooidedr
         *       That any fire equipment purohaeed
    by any*o%y    shall be done only by a majority
    vote of pmpaertr owning taxpa?ere and qualified
    votere of suck county et a oounty wide eleotloa
    oelled ror s;rchpurpo8e."
          The statute is silent arrtc how such purohameeoan
be finanaed an6 hence we must look t0 the,et&tutor dealing
with oounty fioanoee In eensral. We have found no oonetitu-
tlopal or statutory provlolone for the leauance of bonda tar
much purpose, in the ebaenoe of wblch we must hold that boada
Oannot be Issued.
          It la orwell eetabllshedrule of law in this State
that a oouuty mbjsct to the express restrlatianslapoeed by
Bonorable   U. P. Rutledge,   pago 3


the Couatitutlon    atid goneral lewe ht& the Ii@ied        power tc
j.eme tine warrafite in payment for Imprcvenonte          it Is expreee-
1y authcrfxed    to conetruot,   proaded    the applicable    regula-
tions relatbq     to the Iewanoe     of euoh werrente are obeen-
ed. iian PatrioIo County v. YcClene, 3% Tex. 243; La6Iter v.
ape&,    Xl.7 S. M. 373: -       v. McGill, 146 S. W. (Ed) 332.
::e bellWe    ouch authorltlee   aro oontrclllllg   here.
             Article    %Sd%a,vernonbe Annotated CIvIl Statutes,
ooamoaly celled      the bond end warrant law, set6 forth the pro-
oeaure for the isauanae      OS warmmt8 whloh are to bs retired
out of c-rent       funds or those tunde other then current nhleh
am to noorus to the ceneIr.1 revenue fund.               It la provided
that (L tax rust be levied       end oolboted       to ;yrg the Interest
crnd prlnolpal    ee it natures.     Suoh tax eo levied and eolleat-
ed Is a part or the general Wad and bnoe Ie governed by
the ooastltutIanaland eta:.utory         lllaitetlone      of twenty-five
aeats on the One Hundred Dollar valuetica.               See Cotititutlou
Artiole   VfII, Seation 9, end Article          X35%, verIwn*e Annotate&
Civil Statutes.
            It la our opinion that the purcbace of the fire
flghtIng  equipment desired      oan be parchased a.fter a inriotity
vote of the quaiifled      voters lne authorized    such pureheee
but that It muot be paidfbr out of the general          fund or by
the iosuence   or rerrente     to be pia ultimately     out cf the
generel fund as 8bove pointed eat.
          We wish to thank you for enoloeiag  the opiaion pre-
pared by gnghes, Hardema8 k Wileon, with, which we hmva ayeed.
                                               Ycure   very   truly